                                                  1   Jeffrey Willis, Esq.
                                                      Nevada Bar No. 4797
                                                  2   Nathan G. Kanute, Esq.
                                                      Nevada Bar No. 12413
                                                  3   SNELL & WILMER L.L.P.
                                                      50 West Liberty Street, Suite 510
                                                  4   Reno, Nevada 89501-1961
                                                      Telephone: 775-785-5440
                                                  5   Facsimile: 775-785-5441
                                                      Email: jwillis@swlaw.com
                                                  6           nkanute@swlaw.com
                                                  7   Attorneys for Plaintiff Wells Fargo Bank, N.A.
                                                  8
                                                                                  UNITED STATES DISTRICT COURT
                                                  9
                                                                                          DISTRICT OF NEVADA
                                                 10
                                                      WELLS FARGO BANK, N.A.,
                                                 11                                                      Case No. 2:17-cv-01463-MMD-BNW
                                                                            Plaintiff,
                                                 12                                                      STIPULATION AND ORDER FOR
                                                      vs.                                                DISMISSAL WITH PREJUDICE
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501




                                                      VEGAS PROPERTY SERVICES INC, a
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                      Nevada corporation; SPANISH TRAIL
                          L.L.P.




                                                      MASTER ASSOCIATION, a Nevada non-
                                                 15   profit corporation; and NEVADA
                                                      ASSOCIATION SERVICES, INC., a Nevada
                                                 16   corporation;
                                                 17                         Defendants.
                                                 18   VEGAS PROPERTY SERVICES INC, a
                                                      Nevada corporation
                                                 19
                                                                            Counterclaimant,
                                                 20
                                                      vs.
                                                 21
                                                      WELLS FARGO BANK, N.A.; JEANNIE
                                                 22   WATSON, an individual; and R. GLEN
                                                      WOODS, and his successors, as Trustees of the
                                                 23   WATSON 2005 TRUST under Agreement
                                                      dated March 15, 2015,
                                                 24
                                                                            Counter-defendants.
                                                 25

                                                 26            Plaintiff Wells Fargo Bank, N.A., Defendant Vegas Property Services Inc., Defendant

                                                 27   Spanish Trail Master Association, and Defendant Nevada Association Services, Inc. (collectively,

                                                 28   the “Parties”), by and through their respective counsel, hereby stipulate and agree that an order

                                                      4849-4775-3380
                                                  1   may be entered dismissing this, and each of the claims and causes of action by and between the
                                                  2   Parties raised herein, with prejudice, with each party to bear its own attorneys’ fees and costs.
                                                  3            The Parties stipulate and agree that this Stipulation resolves, in their entirety, the Parties’
                                                  4   claims, causes of action, allegations, complaints, and/or grievances against each other related to
                                                  5   and/or arising out of the above-captioned litigation, whether known or unknown, including,
                                                  6   without limitation, any and all claims for attorneys’ fees or costs, experts’ fees or costs, or
                                                  7   consultants’ fees or costs.
                                                  8   DATED this 20th day of September, 2019.                 DATED this 20th day of September, 2019.
                                                  9
                                                      LEACH KERN GRUCHOW ANDERSON SONG SNELL & WILMER L.L.P.
                                                 10
                                                      By: _/s/ Ryan D. Hastings (with permission)             By: /s/ Nathan G. Kanute
                                                 11       Sean L. Anderson, Esq.                                  Jeffrey Willis, Esq.
                                                          Nevada Bar No. 7259                                     Nevada Bar No. 4797
                                                 12                                                               Nathan G. Kanute, Esq.
                                                          Ryan D. Hastings, Esq.
                                                                                                                  Nevada Bar No. 12413
             50 West Liberty Street, Suite 510




                                                          Nevada Bar No. 12394
Snell & Wilmer




                                                 13                                                               50 West Liberty Street, Suite 510
                                                          2525 Box Canyon Drive
                  Reno, Nevada 89501




                                                                                                                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14       Las Vegas, Nevada 89128
                      775-785-5440




                                                                                                              Attorneys for Wells Fargo Bank, N.A.
                          L.L.P.




                                                      Attorneys for Spanish Trail Master Association
                                                 15
                                                      DATED this 20th day of September, 2019.                 DATED this 2nd day of October, 2019.
                                                 16
                                                      GHIDOTTI BERGER                                         NEVADA ASSOCIATION SERVICES,
                                                 17
                                                                                                              INC.
                                                 18
                                                      By:   /s/Allison R. Schmidt (with permission)           By: /s/Brandon E. Wood (with permission)
                                                 19       Allison R. Schmidt, Esq.                                Brandon E. Wood, Esq.
                                                          Nevada Bar No. 10743                                    Nevada Bar No. 12900
                                                 20       8716 Spanish Ridge Ave., Suite 115                      6224 West Desert Inn Rd.
                                                          Las Vegas, Nevada 89148                                 Reno, Nevada 89146
                                                 21
                                                      Attorneys for Vegas Property Services Inc.              Attorney for Nevada Association Services,
                                                 22                                                           Inc.

                                                 23

                                                 24            IT IS SO ORDERED.

                                                 25

                                                 26
                                                                                                      UNITED STATES DISTRICT COURT JUDGE
                                                 27                                                   DATED: October 15, 2019
                                                 28

                                                      4849-4775-3380
                                                                                                        -2-
                                                  1                                    CERTIFICATE OF SERVICE
                                                  2            I hereby certify that on this date, I electronically filed the foregoing with the Clerk of
                                                  3   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                  4   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                  5            DATED: October 2, 2019
                                                  6
                                                                                                    /s/ Lara J. Taylor
                                                  7                                                 An Employee of Snell & Wilmer L.L.P.

                                                  8

                                                  9

                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                      4849-4775-3380
                                                                                                      -3-
